        Case 4:20-cv-00221-DPM Document 7 Filed 06/23/20 Page 1 of 1



            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

EDWIN SMITH                                                   PLAINTIFF

v.                         No: 4:20-cv-221-DPM

TIM RYALS, Sheriff; KEVIN NEAL,
Lieutenant; RUSTY PAGE, Sergeant;
ROBERT DOYAL, Corporal;
and REED MILLER, Captain,
Faulkner County Jail                                       DEFENDANTS

                                  ORDER
       1. The Court withdraws the reference.
       2. Smith hasn't paid the filing and administrative fees or filed a
an application to proceed in forma pauperis; and the time to do so has
passed. Doc. 2. Instead, his mail is being returned undelivered. Doc. 3,
5-6.   His complaint will therefore be dismissed without prejudice.
LOCAL RULE      5.5(c)(2). An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

       So Ordered.


                                         D .P. Marshall Jr.
                                         United States District Judge
